MoAdam, J.
All the law requires of a pawnbroker or other pawnee is that he take the same care of the property intrusted with him that a prudent man exercises over his own (Abbett v. Frederick, 56 How. Pr. 68). Lord Coke, in his Institutes, says: “If the goods be delivered to one as a pledge, and they be stolen, he shall be discharged because he has a special property in them and therefore he ought to keep *239them no otherwise than his own” (1 Inst. 89 a; Rep. 83 b). With proper qualifications, this is the law today. The defendant alleges that the loss occurred without any fault or neglect upon his part, by means of a burglary which he could not have foreseen or prevented. These facts, if proved, constitute a complete defense. It follows, therefore, that the plaintiff’s application must be denied, with $10 costs.
S. Q. Denison, for the motion.
AT. E. Farnsworth, opposed.
Note.—No appeal was taken.